                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

             Plaintiff,

      v.                                          Case No: 16-CV-1089

CITY OF MILWAUKEE

             Defendant.


                ORDER EXTENDING TIME FOR PLAINTIFF’S
       RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


      Based upon the stipulation of the parties and for good cause shown,

      IT IS ORDERED that the time for filing Plaintiff’s response to Defendant’s Motion for

Summary Judgment shall be extended from May 22, 2019 to June 21, 2019.

      Dated this __________ day of ______________________________, 2019.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  Hon. William E. Duffin
                                                  United States Magistrate Judge




       Case 2:16-cv-01089-WED Filed 05/21/19 Page 1 of 1 Document 83-1
